Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 31, 2016

                                      No. 04-16-00099-CR

                                  Robert Anthony WARDEN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0299-CR-C
                         The Honorable William Old, Judge Presiding

                                         ORDER
        The reporter’s record was due April 21, 2016. We granted reporter Patricia Wagner’s
first motion for extension of time to file the record, ordering the record to be filed on or before
May 25, 2016. On May 30, 2016, Ms. Wagner filed her second motion for extension of time,
asking for another thirty days in which to file the record. After reviewing the motion, we
GRANT the motion for extension of time and ORDER the record to be filed in this court on or
before June 24, 2016.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court